Citation Nr: 1732447	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


INTRODUCTION

The Veteran had active service in September 1999, from September 2006 to October 2006, from July 2009 to December 2009, and from August 2011 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was initially before the Board in June 2015.  In June 2015, the Board denied entitlement to service connection for PTSD and granted entitlement to service connection for depression and anxiety.  However, the Veteran appealed the Board's denial of entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2016, the Court granted a Joint Motion for Partial Remand (JMPR) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issue of entitlement to service connection for PTSD, and remanded the case to the Board for readjudication consistent with the JMPR.  Pursuant to the November 2016 JMPR, the Board remanded the claim in March 2017 for further evidentiary development.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has PTSD related to any of his recounted in-service stressors.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Importantly, in the November 2016 JMPR, the parties found that remand was warranted for the Board to consider all favorable evidence, specifically such evidence that indicated a diagnosis of PTSD.  The November 2016 JMPR noted that such evidence consisted of a May 2014 VA psychiatry record which stated much of the Veteran's dissociative episodes were consistent with PTSD with dissociative amnesia and the full psychiatric evaluation from that same admission endorsed an assessment of PTSD and explicitly noted that that such was in accordance with the DSM-5.  Additionally, the November 2016 JMPR noted the Board did not discuss 2014 and 2015 medical evidence with respect to the Veteran's PTSD claim nor the May 2012 PTSD diagnosis from Ms. Nelson.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 West (2016); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection for PTSD requires that the record show:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304 (f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-V.  38 C.F.R. § 4.125 (2016).  Jurisdiction over the present appeal was conferred to the Board in April 2015.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.304 (f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(1).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

Here, the Veteran contends that he incurred PTSD during active service.  First, in a February 2013 statement, he recounted, in essence, that driving between different bases in Kuwait was nerve wracking based on the training he received to prepare for improvised explosives and that driving was still a major issue for him and he opted to take the bus whenever possible.  The Veteran also recounted that a large unexploded ordinance was found on post, was safely detonated and no one was injured, but it made him paranoid as he often traversed the area where it was discovered. 

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim for PTSD in May 2012.  He clearly believes he has had PTSD since prior to then.  In other words, he believes PTSD is a current disability.  The Veteran is a lay person because there is no indication from the evidence that he has a medical background.  A lay person is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person is competent to identify. Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  PTSD, in contrast, is not simple and readily observable.  There indeed are no external symptoms like there are for the aforementioned disabilities.  Although at least some internal symptoms may manifest behavior that is observable, they may be caused by a number of different diagnoses of which PTSD is only one.  The evidence, particularly VA treatment records, indeed shows that the Veteran has been diagnosed with PTSD, but also with psychiatric disorders other than PTSD, such as depression and anxiety. 

The Board's June 2015 decision, which granted entitlement to service connection for psychiatric disorders other than PTSD, specifically the psychiatric disorders of depression and anxiety, is final.  As such, psychiatric disorders other than PTSD will not be addressed further in this decision.  It is also reiterated that whether a stressor is sufficient to support a PTSD diagnosis is a determination to be made by a medical professional.  As such, PTSD is not a disability a lay person is competent to identify.  The Veteran has described his psychiatric symptoms, as has his spouse.  In a February 2013 statement, the Veteran's spouse reported, in part, that the Veteran used to be calm and talk through any conflict but now he angered easily, yelled and terrified her.  The Veteran is competent in this regard because he personally experiences these symptoms, and his spouse is competent in this regard because she has witnessed them.  Layno v. Brown, 6 Vet. App. 465 (1994).  Various factors are used to gauge the credibility of competent lay evidence.  Here, the credibility of the Veteran as well as his spouse in making symptom descriptions is undisputed.  The factors therefore need not be addressed in this regard. 

Notwithstanding these competent and credible psychiatric symptoms descriptions, the preponderance of the evidence does not show that they support a later medical diagnosis of PTSD.  The preponderance of the evidence also does not show a contemporaneous medical diagnosis of PTSD.  There is conflicting evidence about whether or not the Veteran ever has had PTSD, much less has it as a current disability.  In other words, the weight of the evidence overall is against a finding that he had PTSD during the pendency of the claim or proximate to the claim.  

In this regard, a May 2012 VA treatment note, in pertinent part, indicated that a PTSD screening was negative.  Thereafter, a June 2012 VA PTSD examiner noted the Veteran was deployed to Kuwait where he did paralegal work, that the Veteran reported that he enjoyed his deployment and did not experience any anxiety during his deployment.  The June 2012 VA PTSD examiner specifically found the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The June 2012 VA PTSD examiner stated the Veteran did not identify any military stressors, but in fact, reported that he enjoyed his deployment and did not experience any anxiety at that time.  The June 2012 VA PTSD examiner noted the Veteran did not meet the criteria for PTSD and that the Veteran reported the onset of symptoms of anxiety and depression after he returned from his deployment.  The June 2012 VA examiner found that Veteran's symptoms included feeling down, and having loss of interest, worry, and increased irritability.  Based on the Veteran's self-report and psychometric testing, these symptoms were characterized as mild in nature.  The June 2012 VA PTSD examiner stated that given the Veteran's recent return from deployment, these symptoms could be attributed to an adjustment process.  Furthermore, the June 2012 VA PTSD examiner stated the Veteran had other psychosocial stressors including losing his job prior to his deployment, currently being unemployed, his wife's job loss during his deployment, and a son with special needs, that also contributed to his distress.  The June 2012 VA examiner further documented there was no exposure to a traumatic event as the Veteran denied any experience involving threatened or actual danger or injury and reported he was not feeling anxious during his deployment.  

A November 2014 VA PTSD examiner also noted that Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The November 2014 VA examiner stated that the Veteran's objective testing was uninterpretable because of exaggerated or over reported distress and discrepancies between the Veteran's account of his mental history throughout and before his military service in the Army, Navy, and Army National Guard.  It was stated that such undermined the credibility of the Veteran's self-report.  The November 2014 VA PTSD examiner found that ascertaining a specific diagnosis and degree of impairment was not possible given the Veteran's manner of reporting.  The November 2014 VA PTSD examiner stated that the Veteran denied any traumas reflective of a criterion A event apart from physical abuse as a child, with which he reported he had come to peace.  It was further noted that the Veteran did mention feeling nervous while walking on the base at night, while driving between bases on errands, and when the battalion commander had a stroke and was airlifted home during the last weeks of the deployment.  However, the November 2014 VA examiner did not endorse a stressor which satisfied criterion A and found none of the stressors was related to a fear of hostile military or terrorist activity which had actually happened, but rather were related to his fear that they might happen.

Pursuant to the March 2017 Board remand, the Veteran was afforded another VA PTSD examination in March 2017.  The March 2017 VA examiner again found the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  The March 2017 VA examiner found the Veteran's self-report was found to be non-credible which was also observed during his 2014 examination and his profile was consistent with malingering.  The March 2017 VA examiner stated that, were the results accurate, the Veteran would be experiencing severe psychotic symptoms such as hallucinations, delusions, and paranoia, and that he would demonstrate rather profound functional deficiencies.  However, the March 2017 VA examiner found the Veteran was neatly groomed, relaxed, and even tempered, that he drove himself to the appointment, and reported that he has no difficulty with grooming, managing finances, cooking, shopping, or taking care of household chores.  

The March 2017 VA examiner reported that PTSD, depression, and anxiety are often misunderstood diagnoses in large part due to confusion over psychiatric terminology as much of mental health professionals use of technical language consists of words that are used in a lay sense, such as feeling depressed and anxious, which creates significant confusion as the everyday definition of a term can be very different from the DSM-5 definition for the same term.  The March 2017 VA examiner stated that for example, individuals may use the term anxious but not meet clinical criteria for an anxiety disorder.  The March 2017 VA examiner stated that similarly, individuals may experience fear, but this is not the same as experiencing trauma.  The March 2017 VA examiner stated the Veteran may have experienced frightening experiences, but that the Veteran does not describe an experience that meets the clinical criteria for a PTSD trauma.

The first diagnosis of PTSD appears in a May 2012 record from North Memorial Robbinsdale Hospital, and as noted in the November 2016 JMPR, Ms. Nelson noted a diagnostic impression of PTSD.  However, another May 2012 record from North Memorial Robbinsdale Hospital from another physician noted an impression of anxiety but did not reference PTSD.  Furthermore, in the May 2012 records, the Veteran did not recount service stressors, but generally noted he was deployed in Kuwait and was exposed to dangerous situations on numerous occasions.  The May 2012 private medical record which contained a diagnosis of PTSD did not do so following a discussion of the criteria for PTSD; specifically such lacked a discussion of a purported stressor, and thus lacks probative value.

Additionally, as noted in the November 2016 JMPR, a May 2014 VA treatment record endorsed a diagnosis, in part, of PTSD in accordance with the DMV-5.  The same record further described that the Veteran has significant PTSD symptoms since return from his deployment and that his self-reported symptoms included night terrors, dark dreams, easily startled, avoidance of activities, and strong emotions.  This May 2014 VA treatment record noted the Veteran reported a history of a number of close calls related to driving vehicles when deployed, none of which fortunately resulted in traumatic brain injury (TBI) or loss of consciousness.  Significantly, the May 2014 VA treatment record also described that when the Veteran was age eight to thirteen, his mother remarried and his stepfather was severely abusive.  The Veteran reported multiple episodes of beatings, some with head trauma and loss of consciousness (e.g., being beat with a vacuum cleaner hose) and that his three children were now the same age he was when these traumatic events were happening.  Notably, the May 2014 VA treatment record stated the Veteran related this to the severity of some of the symptoms he was currently experiencing.  Thus, this May 2014 VA treatment record appeared to provide a diagnosis of PTSD based on upon childhood abuse rather than in-service stressors.  Furthermore, the in-service stressors discussed in this record appear to relate to actual vehicular accidents as such references TBI and loss of consciousness; however, an actual vehicular accident was not reported by the Veteran in his February 2013 statements, during April 2015 testimony or during the VA examinations conducted in June 2012, November 2014 or March 2017.  Thus, the May 2014 diagnosis contains questionable accuracy of the factual premises underlying it and as such lacks probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).   

As noted by the November 2016 JMPR, another May 2014 VA treatment record of the same date, but by a different medical provider, in pertinent part, noted the Veteran had been to psychiatry and the full note was not available for review but, "... per discussion with their team, they feel much of these dissociative episodes is c/w PTSD with dissociative amnesia."  However, this VA treatment record did not endorse a diagnosis of PTSD but provided final diagnoses of dissociative state and likely parasomnia.  

Other VA treatment records also provide indications of PTSD.  In this regard, an April 2015 VA treatment record noted the Veteran was seen for further evaluation and treatment consideration for PTSD features, and social phobia, anxiety, depression, and difficulty establishing stable activities; however, this record endorsed diagnoses other than PTSD.

For the reasons detailed above, the aforementioned diagnoses of PTSD, in sum, carry very minimal probative weight.  Moreover, as discussed above, the March 2017 VA examiner, in pertinent part, stated the Veteran may have experienced frightening experiences, but he did not describe an experience that meets clinical criteria for a PTSD trauma.  Indeed, the opinions of the June 2012, November 2014 and March 2017 VA examiners were all predicated on a full overview of the entire relevant record and were presented by examiners who were specifically tasked to provide psychiatric diagnoses after review of the evidence.  The June 2012, November 2014 and March 2017 VA examiners examiner explained and documented the Veteran's report of symptoms and explained their reasons for not endorsing a diagnosis of PTSD.  Thus, these VA examiners' opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In sum, the Board finds the preponderance of the evidence does not show that the Veteran has a diagnosis of PTSD for VA purposes.  A diagnosis of PTSD was not endorsed by the June 2012, November 2014 or March 2017 VA examiners and other diagnoses have been determined to lack probative value.  This renewed finding follows the additional development directed by the Court via the November 2016 JMPR.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for PTSD is denied. 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States


Department of Veterans Affairs


